       Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 1 of 35              FILED
                                                                          2020 Jun-17 PM 09:32
                                                                          U.S. DISTRICT COURT
                                                                              N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA

TRONDHEIM CAPITAL                   )
PARTNERS LP AND MTP 401K            )
PLAN,                               )
                                    )
       Plaintiffs, and              )
                                    )
MITCHELL PARTNERS, L.P., THE )
HERR FOUNDATION, THE JULIE          )
M. HERR REVOCABLE TRUST,            )
THE JEFFREY M. HERR TRUST,          )
JEFFREY M. HERR, BJORNSUND          )
VENTURES, LLC, MAUREEN              ) Case No. 4:19-CV-01413-KOB
PETERSON, NATE TOBIK,               )
CONANT FAMILY FOUNDATION, )
and EMILY CLARK,                    )
                                    )
       Plaintiffs in Intervention,  )
                                    )
v.                                  )
                                    )
MARVIN LYNN LOWE,                   )
RAYMOND RUDOLPH RENFROW, )
JR., ANNE DAUGETTE RENFROW, )
ROSALIE RENFROW CAUSEY,             )
ALBURTA DAUGETTE LOWE, and )                JURY DEMANDED
CLARENCE WILLIAM DAUGETTE )
III,                                )
                                    )
       Defendants, and              )
                                    )
LIFE INSURANCE COMPANY OF           )
ALABAMA,                            )
                                    )
      Actual and Nominal Defendant. )
                                    )
______________________________________________________________________________
       Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 2 of 35




  PLAINTIFFS’ SECOND AMENDED CONSOLIDATED COMPLAINT
______________________________________________________________________________

      COMES NOW, TRONDHEIM CAPITAL PARTNERS LP (“Trondheim”),

MTP 401K PLAN ("MTP"), MITCHELL PARTNERS, L.P. ("Mitchell"), THE

HERR       FOUNDATION     ("Herr   Foundation"),    THE    JULIE    M.   HERR

REVOCABLE TRUST ("Julie Herr Trust"), THE JEFFREY M. HERR TRUST

("Jeffrey Herr Trust"), JEFFREY M. HERR ("Jeffrey Herr"), BJORNSUND

VENTURES, LLC ("Bjornsund"), MAUREEN PETERSON ("Peterson"), NATE

TOBIK ("Tobik"), CONANT FAMILY FOUNDATION ("Conant Foundation"),

and EMILY CLARK ("Clark" and, collectively, “Plaintiffs") and hereby assert, in

their individual capacities and, derivatively, as shareholders of Life Insurance

Company of Alabama, their Second Amended Consolidated Complaint against

Defendants MARVIN LYNN LOWE ("Marvin Lowe"), RAYMOND RUDOLPH

RENFROW, JR. ("Raymond Renfrow"), ANNE DAUGETTE RENFROW ("Anne

Renfrow"),    ROSALIE      RENFROW         CAUSEY     ("Causey"),   ALBURTA

DAUGETTE LOWE ("Alburta Lowe"), CLARENCE WILLIAM DAUGETTE III

("Daugette" and collectively the "Director Defendants"), and Nominal Defendant

LIFE INSURANCE COMPANY OF ALABAMA (“LICOA” and collectively with

the Director Defendants the “Defendants”) and seek legal and equitable relief as

follows:


                                       2
       Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 3 of 35




                                 I. INTRODUCTION

      1.      This lawsuit arises from the gross mismanagement and nepotistic

practices of the Director Defendants and their oppression of the shareholders of

LICOA and suppression of share values for their own purposes. Plaintiffs now sue

to enforce their statutory rights, for breaches of fiduciary duty, for securities law

violations, and for dissolution of LICOA.

      2.      To put matters into perspective, here is a table listing the compensation

of the Director Defendants from 2017 and 2018 and their families relative to the

income of LICOA:

       Person                     2017                       2018

       Daugette                   $361,377                   $351,030

       Lowe                       $360,676                   $350,194

       Raymond Renfrow            $360,676                   $350,194

       Causey                     $119,956                   $326,637

       Causey’s Spouse            $124,879                   $123,637

       Total                      $1,327,564                 $1,501,692

       LICOA Net Income           $2,172,861                 $276,302

      3.      As detailed below, these massive salaries that cripple LICOA’s income

are part of sham “compensation structure” that is really a family jobs program for

LICOA’s Directors and their families. They are unqualified and wasteful and these

                                           3
        Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 4 of 35




salaries are completely unjustified.              Moreover, they have purposefully

overcapitalized LICOA to keep share value down so they can repurchase them cheap

and to keep a nest egg to perpetually fund their exorbitant salaries, luxury offices,

and lifestyle while the LICOA shares do not even trade at liquidation value.

                                       II. PARTIES

      4.        Trondheim is a Delaware limited partnership headquartered in Arizona

and those facts were true when the causes of action pleaded herein accrued. Each

partner in Trondheim are citizens of states other than Alabama and no partner in

Trondheim was a citizen of Alabama when the causes of action pleaded herein

accrued or at present. The partnership composition at the time of accrual of these

causes of action was as follows:
           5.




       General Partner         Entity Members (where applicable)   State of Residence
 Trondheim Capital LLC                   Colin Peterson            Arizona

        Limited Partners       Entity Members (where applicable)   State of Residence
 Adam V                                                            New Jersey
 Barry P                                                           Florida
 Brian R                                                           Florida
 Charles C                                                         Tennessee
 Colin Peterson                                                    Arizona
 Diachronic Investments LLC                                        Texas
 Diachronic Investments LLC             Enoch M                    Texas




                                             4
        Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 5 of 35



 Diachronic Investments LLC           Peter M                 Texas
 Maureen P – IRA                                              Arizona
 James B                                                      Arizona
 John G                                                       Texas
 Kenneth D – Trust                                            California
 Kevin H                                                      Washington
 Michael D                                                    Arizona
 Nathaniel R                                                  California
 Paul O                                                       Texas
 Peter L                                                      Montana
 Peter M                                                      Texas
 James B – IRA                                                Arizona

      6.      MTP is a Trust headquartered in Texas and was headquartered in Texas

when the causes of action pleaded herein accrued. The trustee of MTP, Tom Owens,

is likewise a resident of Texas and was a resident of Texas when the causes of action

pleaded herein accrued and are currently true.

      7.      MITCHELL is a California limited partnership that is headquartered in

California. The limited partners of Mitchell are citizens of California and there is

no limited partner and/or general partner of Mitchell that is a natural person who is

domiciled in the State of Alabama or a citizen of the State of Alabama. To the extent

that any limited partner and/or general partner of Mitchell is a corporation, no such

corporation is organized under the laws of Alabama nor is headquartered in

Alabama. To the extent that any limited partner and/or general partner of Mitchell

is a limited partnership, limited liability company, trust, or other entity whose

citizenship is determined by the domicile of its partners, members, or trustees, or the

natural persons or corporation comprising its partnership, membership, or

ownership, they are California citizens and no such natural person is domiciled in
                                          5
         Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 6 of 35




the State of Alabama or is a citizen of the State of Alabama and no such corporation

is organized under the law of Alabama or headquartered in Alabama. These facts

were true at the time the causes of action pleaded herein accrued and are currently

true.

        8.         HERR FOUNDATION is an Illinois non-profit corporation that is

headquartered in the State of Illinois. These facts were true at the time the causes of

action pleaded herein accrued and are currently true.
              1.




        9.         JULIE HERR TRUST is an Illinois trust whose trustee is Julie M. Herr,

who is domiciled in and is a citizen of the State of Illinois. These facts were true at

the time the causes of action pleaded herein accrued and are currently true.

        10.        JEFFREY HERR TRUST is an Illinois trust whose trustee is Jeffery M.

Herr, who is domiciled in and is citizen of the State of Illinois. These facts were true

at the time the causes of action pleaded herein accrued and are currently true.

        11.        JEFFREY HERR is a natural person who is domiciled in and is a citizen

of the State of Illinois. These facts were true at the time the causes of action pleaded

herein accrued and are currently true.

        12.        BJORNSUND is an Arizona limited liability company whose

membership is comprised exclusively of natural persons domiciled in and citizens

of the State of Arizona. These facts were true at the time the causes of action pleaded

herein accrued and are currently true.

                                              6
        Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 7 of 35




      13.    PETERSON is a natural person domiciled in and is a citizen of the State

of Arizona. These facts were true at the time the causes of action pleaded herein

accrued and are currently true.

      14.    TOBIK is a natural person domiciled in and is a citizen of the State of

Pennsylvania. These facts were true at the time the causes of action pleaded herein

accrued and are currently true.

      15.    CONANT FOUNDATION is California non-profit corporation

headquartered in the State of California. These facts were true at the time the causes

of action pleaded herein accrued and are currently true.

      16.    CLARK is a natural person who is domiciled in and is a citizen of the

State of California. These facts were true at the time the causes of action pleaded

herein accrued and are currently true.

      17.    MARVIN LOWE is a natural person and citizen of Alabama. He may

be served with process at 220 Dogwood Circle, Gadsden, Alabama 35901. These

facts were true at the time the causes of action pleaded herein accrued and are

currently true.

      18.    RAYMOND RENFROW is a natural person and citizen of Alabama.

He may be served with process at 340 Wildwood Road, Gadsden, Alabama 35901.

These facts were true at the time the causes of action pleaded herein accrued and are

currently true.

                                          7
         Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 8 of 35




        19.   ANNE RENFROW is a natural person and citizen of Alabama. She

may be served with process at 340 Wildwood Road, Gadsden, Alabama 35901.

These facts were true at the time the causes of action pleaded herein accrued and are

currently true.

        20.   CAUSEY is a natural person and citizen of Alabama. She may be

served with process at 411 Country Club Drive, Gadsden, Alabama 35901. These

facts were true at the time the causes of action pleaded herein accrued and are

currently true.

        21.   ALBURTA LOWE is a natural person and citizen of Alabama. She

may be served with process at 220 Dogwood Circle, Gadsden, Alabama 35901.

These facts were true at the time the causes of action pleaded herein accrued and are

currently true.

        22.   DAUGETTE is a natural person and citizen of Alabama. He may be

served with process at 302 Broad Street, Gadsden, Alabama 35901. These facts

were true at the time the causes of action pleaded herein accrued and are currently

true.

        23.   LICOA is an Alabama life insurance company headquartered in

Gadsden, Alabama. It may be served with process through its registered agent,

Marvin Lynn Lowe, at 302 Broad Street, Gadsden, AL 35901. These facts were true

at the time the causes of action pleaded herein accrued and are currently true.

                                          8
       Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 9 of 35




                      III.     JURISDICTION AND VENUE

      24.    This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1332.

There is complete diversity between the parties and the amount in controversy

exceeds $75,000.00 for all claims pleaded by Plaintiffs because the value of LICOA

is in the tens of millions of dollars and Plaintiffs seek dissolution. LICOA has $127

million in assets and $39 million of shareholder capital. Moreover, the diminution

of the Plaintiffs’ shares and other damages sought herein, when aggregated by

Plaintiff, are greater than $75,000.00 per Plaintiff.       In addition, Plaintiffs,

derivatively, have brought a claim arising under the Securities Exchange Act of

1934, which gives this Court federal question jurisdiction. In the alternative, this

Court has supplemental jurisdiction over any parties and claims not otherwise

satisfying the amount in controversy and/or not arising under federal law because

they are related to the same case or controversy with the parties and claims that do

satisfy the amount in controversy and/or the federal question claims and, therefore,

this Court has jurisdiction over those claims under 28 U.S.C. § 1367(a).

      25.    Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) and (2).




                                         9
       Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 10 of 35




                                    IV.        FACTS

      A.       Plaintiffs Purchase Shares In LICOA And Then Learn Of
               Disturbing Nepotistic Practices.

      26.      Plaintiff Trondheim purchased (1) 25,000 of the LINSA class shares;

and (2) 5 shares of the of the LINS class shares in LICOA between July 2017 and

the present.

      27.      Plaintiff MTP purchased (1) 6,700 of the LINSA class shares; and (2)

5 shares of the of the LINS class shares in LICOA between July 2017 and the present.

      28.      Plaintiff Mitchell is the record owner of (1) 13,492 of the LINSA class

shares; and (2) 2,840 shares of the of the LINS class shares in LICOA.

      29.      Plaintiff Herr Foundation is the record owner of 22,511 of the LINSA

class shares in LICOA.

      30.      Plaintiff Julie Herr Trust is the record owner of 14,149 of the LINSA

class shares in LICOA.

      2.       Plaintiff Jeffrey Herr Trust is the record owner of (1) 1,305 of the

LINSA class shares; and (2) 955 shares of the of the LINS class shares in LICOA.

      31.      Plaintiff Jeffrey Herr is the record owner of (1) 1,150 of the LINSA

class shares; and (2) 3 shares of the of the LINS class shares in LICOA.

      32.      Plaintiff Bjornsund is the record owner of (1) 1,361 of the LINSA class

shares; and (2) 614 shares of the of the LINS class shares in LICOA.

      33.      Plaintiff Peterson is record 200 of the LINSA class shares in LICOA.
                                          10
       Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 11 of 35




      34.   Plaintiff Tobik is record owner of 400 of the LINSA class shares in

LICOA.

      35.   Plaintiff Conant is record owner of 1,734 of the LINSA class shares in

LICOA.

      36.   Plaintiff Clark is record owner of 300 of the LINSA class shares in

LICOA.

      37.   In May of 2018, Colin Peterson ("Colin Peterson"), who is the principal

of one of LICOA's largest shareholders, Trondheim, met personally with Daugette—

president of LICOA and chairman of its board—and the chief operating officer of

LICOA, Mr. Steven Keck. Colin Peterson was disconcerted by the poor operating

results and nonsensical capital allocation policy of the company. During this

meeting, Daugette made some startling admissions to Colin Peterson.

      38.   First, Daugette said that he does not mind the fact that the company is

overcapitalized and the stock is cheap because it allows him and his family to buy

back the stock at a good price personally. This is consistent with the limited

disclosures that are provided annually by LICOA, which show the Directors'

personal holdings in LICOA increasing. However, Daugette also disclosed that he

buys the stock on behalf of other family members, which allows him to hide some

of the purchases.



                                        11
       Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 12 of 35




      39.    The concerns raised in this meeting caused Colin Peterson to obtain a

copy of an examination report from the State of Alabama Department of Insurance's

examination of LICOA. The report disclosed that management was "not avoiding

the appearance of impropriety" because of nepotistic practices and noted that the

hiring and salaries of family members was "highly unusual". Among the items red-

flagged by the examiners were as follows:

      40.    Defendant Causey, who is the granddaughter of the founder of LICOA

and whose parents are both Director-Defendants, was hired as a "management

trainee" in 2002.

      41.    Causey was paid approximately $24,000.00 per year between 2002-04

and given a car allowance of between $300-$550 during that time frame.

      42.    The examiners found that Causey did not keep regular business hours

and was routinely not in the office despite allegedly being a "full-time employee in

training for upper management". Her hours were not tracked on a time sheet.

      43.    Causey reports only to her father. No other LICOA employee can give

a complete account of Causey's work activities.

      44.    LICOA admitted to the examiners that the reason for Causey's presence

is to ensure a dynastic nepotistic succession of the Daugette family in controlling

LICOA.



                                        12
       Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 13 of 35




       45.    The examiners found it "highly unusual" that a recent college graduate

such as Causey would be allowed to set their own schedule while supposedly in

training, all while receiving a full-time salary and benefits.

       46.    The examiners noted that the above-referenced conduct created an

appearance of impropriety that would make LICOA vulnerable to shareholder

litigation.

       47.    The examiners further found that that LICOA was paying for cell

phones for certain family members of the Director Defendants.

       48.    The examiners also noted that the Directors who are also employees of

LICOA were receiving both Director fees and their employee salaries, which they

noted was also "highly unusual" since "only family members" were receiving these

benefits.

       49.    Finally, the examiners found that LICOA was paying for some travel

expenses for family members travelling to LICOA events.

       50.    The red flags raised by this report are even further underscored by the

fact that the Department of Insurance's primary function is to protect policy holders

- not shareholders. So, the fact that the conduct made it into this report demonstrates

how out of the ordinary it is. LICOA is not being ran as a company to maximize

value for shareholders - it is being operated as a "family jobs program" for the

Defendants and their families.

                                          13
       Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 14 of 35




      51.       Over the years, Defendants have, in fact, purchased shares of LICOA,

adding to their stash. On information and belief, they have used other family

members to purchase the LICOA shares at the suppressed prices to keep control in

their family.

      52.       And the Director Defendants have made no secret of their cushy family

jobs program they have set up for themselves. Causey, for example, who has been

designated by her uncle—and LICOA’s chairman and president—Daugette as the

heir apparent to LICOA, described herself on her social media page as a “Southern

Belle who loves Travel, Purses, Shoes, Champagne, Sushi, Golf, Tennis, Spending

time with Friends, and Alabama Football...”. Causey posted pictures from Beverly

Hills and other exotic locations often posing with expensive luxury items. As

discussed herein, her lack of qualifications and absence from LICOA during

operating hours were documented in a disturbing report from the State of Alabama

Department of Insurance.

      53.       Likewise, Causey’s husband Michael—who also works for LICOA—

had a similar social media presence, claiming to “Live in Alabama, but rarely there!

Love traveling the globe in search of the best life has to offer...”. Like his wife, Mr.

Causey also posted pictures of a lavish lifestyle of global travel and extravagance.

The problem with the Causeys—and their family members who are also Director

Defendants in this case—is that, consistent with their social media profiles, their

                                           14
          Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 15 of 35




interests lie with funding and maintaining they and their families’ lifestyles – not the

interests of the shareholders of LICOA consistent with their fiduciary and statutory

duties.

      54.      The disturbing pattern of nepotism and complete disregard for the rights

of the shareholders of LICOA and the fiduciary duties incumbent on the Director

Defendants is summed up in picture of the Causeys taken at a $2000 per night beach

resort couched as “View from the office!”:




      55.      And for years now, this is how LICOA has operated. Like a family jobs

and vacation club for the Director Defendants and their families. Their sense of

privilege and entitlement have clearly led them to believe they are above the law. In


                                           15
       Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 16 of 35




fact, after these social media posts and photos were brought to light by other

shareholders in litigation with LICOA, the social media profiles were removed.

      56.      Since Plaintiff’s have requested documents from LICOA, it was

revealed that:

      (a) A 2012 audit report revealed that concert tickets, golfing supplies, golfing

            games, golfing clothes, spa appointments, spa merchandise, city tours,

            limo services, in-room movies, personal hygiene items, and sporting

            events were all expensed to LICOA by the Directors/Officers of LICOA

            with no clear business purpose;

      (b) A December 2014 audit report revealed that there were meals expensed by

            the Directors/Officers of LICOA with no receipts in contravention of

            LICOA policy and that some of these meals involved only LICOA

            executives, contrary to LICOA’s policy that any expensed business meals

            involve a third party that has some business connection to LICOA;

      (c) A December 2017 audit report revealed that some meal expenses were, in

            fact, personal expenses of LICOA Officers/Directors;

      (d) Defendants maintain no records of employment, compensation, or

            promotion of their family members who are employed/compensated by

            LICOA demonstrating the complete arbitrary nature of LICOA’s

            nepotistic family jobs program;

                                          16
      Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 17 of 35




      (e) Defendants spent millions of dollars for renovations of its offices,

            including a $4,787 chair for Daugette’s office. Defendants were unable to

            provide any documents detailing budgeting or calculation for the

            exorbitant refurbishing and expansion of LICOA’s offices.           Again,

            completely arbitrary practices designed to create a “palace” at shareholder

            expense for the Director Defendants and their families to run their family

            jobs program;

      (f) Despite having admitted to researching a stock buyback in 2015 and a

            reverse stock split in 2018 and 2019, LICOA was unable to provide any

            analyses, calculations, or memoranda on these issue. This demonstrates

            the lack of transparency and/or purposefully failing to keep records to

            avoid hard evidence on their oppressive and nepotistic actions.

            57. Additionally, Accountability for Defendants' malfeasance is long

               overdue and Plaintiffs request this Court grant the relief they are

               entitled to herein.

      58.      Additionally, Terry Silvey (whose husband William worked for

LICOA for approximately 54 years) will testify that while helping her husband clean

out his office—a task that required her to be at LICOA’s offices daily for three

months in 2016—she personally observed the comings and goings of the Daugette

and Renfrow family members. Specifically, she recalls that Causey and her husband

                                           17
       Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 18 of 35




would not show up for work until around noon each day and then leave early. She

will also testify that excessive travel such as pictured on social media is one way the

Director Defendants milk the company for excessive compensation and benefits.

      B.     Plaintiffs Are Denied Their Statutory Rights Of Inspection.

      59.    On June 28, 2019, Plaintiffs Trondheim and MTP sent a letter to

LICOA requesting an inspection of LICOA’s books and records pursuant to AL

CODE § 10A-2-16.02(b), which allows any shareholder who has been a record owner

for more than six months to inspect the books, papers, records of account, minutes,

and record of shareholders. Under AL CODE § 10A-2-16.02(b), a corporation is

required to provide the records within five business days. However, Plaintiffs gave

LICOA fourteen calendar days to respond.

      60.    On July, 2 2019, however, LICOA—through its counsel—responded

that Plaintiffs were only permitted to a limited inspection because they were not

record owners of more than 5% of the shares of LICOA, but still failing to provide

those records or a date for inspection.

      61.    Plaintiffs responded by pointing out that AL CODE § 10A-2-16.02(b)

permits a record owner of more than 5% of the shares or a record owner of shares

for more than 180 days to conduct an inspection under that section.

      62.    LICOA then agreed to produce records, but claimed to need more time.

Even though LICOA’s statutory time frame had long since lapsed, on July 15, 2019,

                                          18
       Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 19 of 35




Plaintiffs agreed to give LICOA an additional twenty-one days to provide an

inspection date and that, in any event, documents should be produced not later than

August 23, 2019.

      63.     The deadline given by Plaintiffs for compliance, August 5, 2019 came

and went with no date identified by LICOA. Plaintiffs informed LICOA that it was

in default of the extension agreement and reserved all rights under AL CODE § 10A-

2-16.02(b).

      64.     Nine days after the deadline, on August 14, 2019, LICOA sent a letter

agreeing to make documents available for inspection and copying with some

exceptions. Disturbingly, despite the fact that Daugette admitted in the meeting with

Peterson that he regularly receives—and then ignores—offers to buy LICOA, the

response states that there are no documents relating to the value of LICOA.

      65.     Plaintiffs immediately demanded a date to coordinate receipt of the

requested documents. However, LICOA did not respond with dates for inspection

and copying until weeks later. In short, it took Plaintiffs approximately five months

to get documents they were statutorily entitled to in five business days.

      66.     Further, the documents produced by Defendants were woefully

deficient and incomplete. For example, Plaintiffs have since learned that Terry

Jacobs, whose family members are LICOA shareholders, had written letters to

LICOA on behalf of his family members raising the same type of concerns

                                         19
          Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 20 of 35




complained of in this suit. Jacobs also requested documents pursuant to these same

statutory rights of inspection cited above, which were stymied by Defendants.

      67.      These types of documents were part of Trondheim and MTPs document

requests. Defendants claimed that they produced all such documents. However,

they did not produce the Jacobs documents, which Plaintiffs have recently learned

of. There are also other obvious gaps in production evidencing the fact that

Defendants have not discharged their duties of production, further constituting

violations of these Alabama statutes.

                               V. CAUSES OF ACTION

                                      COUNT I

 Shareholder Devaluation Claim Under AL Code § 10A-2-8.32 (All Plaintiffs,
  individually, against Director Defendants Daugette, Causey, and Raymond
                                   Renfrow)

      68.      Plaintiffs reallege all of the preceding allegations as if fully stated

herein.

      69.      Director Defendants Daugette, Causey, and Raymond Renfrow had and

have a duty under AL Code § 10A-2-8.32 not to depreciate LICOA shares or to

purchase LICOA shares at less than market value.

      70.      Director Defendant Daugette has admitted to a scheme whereby he and

his family have purposefully overcapitalized LICOA and overpaid family members

to depress share value and personally benefit themselves and their families, which

                                          20
       Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 21 of 35




allows them to purchase the shares at a lower than market value either through their

own purchase or through third-party family members to maintain a controlling

interest in LICOA to further their nepotistic shareholder oppression tactics.

      71.    By reason of their position of Directors of LICOA, they are and were

required to comply with AL Code § 10A-2-8.32.           These Director Defendants

breached their statutory duties toward Plaintiffs by their conduct of violating AL

Code § 10A-2-8.32. Specifically, the LICOA Annual Meeting of Shareholders

Report shows that Director Defendant Daugette increased his holdings in LICOA

from 20,985 common shares and 31,735 in class “A” shares in 2017 to 21,177

common shares and 32,747 in class “A” shares in 2019.            Likewise, Director

Defendant Causey increased her holdings in LICOA from 265 common shares and

3,288 in class “A” shares in 2017 to 3,421 in class “A” shares in 2019. Raymond

Renfrow also increased his LINSA shares by 18 shares and his LINS shares by 200

in 2019. However, as stated above, and on information and belief, these Director

Defendants and other Director Defendants also depressed share value for their

family members’ repurchase in addition to their own repurchases.

      72.    Director Defendants Daugette, Causey, and Raymond Renfrow were

directors and/or managing officers of LICOA during the relevant time period; (2)

committed actions and/or made statements consistent with (3) an intent to depreciate

the value of LICOA’s stock and with the further intent to enable themselves or

                                         21
          Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 22 of 35




another person, to buy LICOA’s stock at less than its real value; and (4) caused

Plaintiffs damages in the form of the difference between the real and the depreciated

value of the stock at the time Director Defendants Daugette, Causey, and Raymond

Renfrow perpetrated these wrongfully depreciating actions.

      73.      Plaintiffs have been damaged as a direct and proximate result of the

Daugette, Causey, and Raymond Renfrow’s breach of their statutory duties in the

amount of the depressed share values.

      74.      Plaintiffs’ shares have all been devalued by nearly 75%. The LINSA

(common) shares liquidation or “book” value is approximately $39.00 per share,

however, they have traded as low as $12.00 per share. The liquidation or “book”

value of the LINS (preferred) shares is approximately $195.00 per share and are now

trading at as low as $75.00 per share.

      75.      Plaintiffs demand these damages as well as their reasonable attorneys’

fees and costs.

                                      COUNT II

    Claim Under AL Code § 10A-2-14.30(2) For Dissolution (All Plaintiffs,
               individually, against all Director Defendants)

      76.      Plaintiffs reallege all of the preceding allegations as if fully stated

herein.

      77.      As discussed above, Defendants’ conduct constitutes illegal,

oppressive, and fraudulent conduct justifying dissolution under AL Code § 10A-2-
                                          22
          Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 23 of 35




14.30(2). In addition, as discussed above, the corporate assets of LICOA are being

misapplied and/or wasted under AL Code § 10A-2-14.30(2).

      78.      Accordingly, Plaintiffs request that LICOA be dissolved and that the

shareholders of LICOA, including Plaintiffs, be given the liquidation value of their

shares.

                                     COUNT III

Shareholder Derivative Claim Under Rule 10b-5 Of The Securities Exchange
   Act of 1934 (All Plaintiffs, individually, against all Director Defendants)

      79.      Plaintiffs reallege all of the preceding allegations as if fully stated

herein.

      80.      Defendants committed the following conduct in violation of Rule 10b-

5 of the Securities Exchange Act of 1934:

      (a) Defendants made material omissions in annual shareholders reports of

            LICOA by failing to disclose that (i) some/all Director Defendants were

            purposefully suppressing value of the LICOA shares to keep high capital

            reserves to fund exorbitant salaries and benefits for their families and/or

            (ii) they were rejecting offers to buy LICOA that would have garnered a

            premium return for shareholders because selling LICOA would have

            meant an end to a long-term family jobs program for the Director

            Defendants and their families; and (iii) LICOA lacked the internal controls

            to prevent corporate waste, fraudulent business expenses, and excessive
                                           23
Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 24 of 35




   compensation;

(b) these omissions by Defendants were material to Plaintiffs because, had

   Plaintiffs been aware of these omissions, they would not have purchased

   securities in LICOA;

(c) these omissions were made in connection with the sale of securities in

   LICOA;

(d) these omissions were made with knowledge, intent, recklessness, and/or

   purpose that Plaintiffs rely on them in order that the Defendants increase

   the capital reserves for the improper purpose of maintaining a family jobs

   program and that Defendants suppress share value for their reacquisition

   because Defendants were aware of their scheme and/or the lack of internal

   controls to prevent the waste from occurring – indeed the lack of internal

   controls were by design to perpetuate the waste and breaches of fiduciary

   duty;

(e) Plaintiffs are actual purchasers of LICOA shares;

(f) Plaintiffs’ reasonable reliance on the omissions proximately caused

   Plaintiffs damages in that their share values will never reach the

   expectancy value or benefit of Plaintiffs’ bargain because, due to

   Defendants’ conduct that is the subject of the material omissions,

   Plaintiffs will never achieve even book or liquidation value for the shares.

                                  24
          Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 25 of 35




      81.      As discussed above, Defendants’ conduct has caused a diminution in

expectancy value of Plaintiffs’ shares of approximately 75%. Plaintiffs seek their

damages, attorneys’ fees, and costs under Rule 10b-5 of the Securities Exchange Act

of 1934.

                                     COUNT IV

  VIOLATION OF SHAREHOLDER RIGHTS UNDER AL Code § 10A-2-
     16.02(b) (Trondheim and MTP, individually, against all Defendants)

      82.      Plaintiffs reallege all of the preceding allegations as if fully stated

herein.

      83.      Plaintiffs tendered demand for inspection of records to LICOA on June

28, 2019. Plaintiffs are entitled to records under AL CODE § 10A-2-16.02(b) because

they were record shareholders of LICOA for more than six months prior to the June

28, 2019 request for inspection pursuant to AL CODE § 10A-2-16.02(b). Defendants

failed to provide the requested records/and or provide dates for copying and

inspection by the time specified by Plaintiffs. Defendants also failed to timely

produce all records that were requested within their possession and for which they

did not have good cause to withhold.

      84.      Pursuant to AL CODE § 10A-2-16.02(c), both LICOA and the Directors

are liable to Plaintiffs for 10% of their share values, which Plaintiffs believe total at

least $1,001,250.00 (based on 12/31/18 book value) for Trondheim and $268,335.00

(based on 12/31/18 book value) for MTP. However, as discussed herein, Plaintiffs
                                           25
          Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 26 of 35




believe this value is suppressed and lower than actual value—as much as three times

lower than market value—due to the actions of the Director Defendants and seek an

award of 10% of the actual value of the shares, which, in no event, can be less than

the aforementioned values.

      85.      Trondheim seeks a penalty of—at minimum--$100,000.00 and up to

$300,000.00. MTP seeks a penalty of—at minimum—of $26,000.00 and up to

$78,000.00.

      86.      In addition, Plaintiffs demand their costs and reasonable attorneys’ fees

incurred in prosecuting their shareholder rights.

                                      COUNT V

Shareholder Derivative Claim Under Rule 10b-5 Of The Securities Exchange
   Act of 1934 (All Plaintiffs, derivatively, against all Director Defendants)

      87.      Plaintiffs reallege all of the preceding allegations as if fully stated

herein.

      88.      Defendants committed the following conduct in violation of Rule 10b-

5 of the Securities Exchange Act of 1934:

      (a) Defendants made material omissions in annual shareholders reports of

            LICOA by failing to disclose that (i) some/all Director Defendants were

            purposefully suppressing value of the LICOA shares to keep high capital

            reserves to fund exorbitant salaries and benefits for their families and/or

            (ii) they were rejecting offers to buy LICOA that would have garnered a
                                           26
Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 27 of 35




   premium return for shareholders because selling LICOA would have

   meant an end to a long-term family jobs program for the Director

   Defendants and their families; and (iii) LICOA lacked the internal controls

   to prevent corporate waste, fraudulent business expenses, and excessive

   compensation;

(b) these omissions by Defendants were material to Plaintiffs because, had

   Plaintiffs been aware of these omissions, they would not have purchased

   securities in LICOA;

(c) these omissions were made in connection with the sale of securities in

   LICOA;

(d) these omissions were made with knowledge, intent, recklessness, and/or

   purpose that Plaintiffs rely on them in order that the Defendants increase

   the capital reserves for the improper purpose of maintaining a family jobs

   program and that Defendants suppress share value for their reacquisition

   because Defendants were aware of their scheme and/or the lack of internal

   controls to prevent the waste from occurring – indeed the lack of internal

   controls were by design to perpetuate the waste and breaches of fiduciary

   duty;

(e) Plaintiffs are actual purchasers of LICOA shares;

(g) Plaintiffs’ reasonable reliance on the omissions proximately caused

                                  27
          Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 28 of 35




            Plaintiffs damages in that their share values will never reach the

            expectancy value or benefit of Plaintiffs’ bargain because, due to

            Defendants’ conduct that is the subject of the material omissions,

            Plaintiffs will never achieve even book or liquidation value for the shares.

      89.      As discussed above, Defendants’ conduct has caused a diminution in

expectancy value of Plaintiffs’ shares—as well as the shares and thus value of

LICOA collectively—of approximately 75%.              Plaintiffs seek their damages,

attorneys’ fees, and costs under Rule 10b-5 of the Securities Exchange Act of 1934.

                                      COUNT VI

Shareholder Derivative Claim For Taking Corporate Opportunity Via Share
Repurchase (All Plaintiffs, derivatively, against Director Defendants Daugette,
                      Causey, and Raymond Renfrow)

      90.      Plaintiffs reallege all of the preceding allegations as if fully stated

herein.

      91.      The actions described in Count I also constitute a breach of fiduciary

duty by Directors Causey, Daugette, and Raymond Renfrow. These purchases of

depressed shares by Directors Causey, Daugette, and Raymond Renfrow—and very

likely other family members of the Directors of LICOA—constitute a taking of a

corporate opportunity of LICOA. These Directors owed a fiduciary duty to both

LICOA and its shareholders to present the opportunity to LICOA for accretive share




                                           28
          Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 29 of 35




repurchases that would have increased demand for the shares, price of the shares,

and intrinsic value per share for all LICOA shareholders.

      92.      Defendants’ conduct has caused a diminution in valuation of LICOA’s

shares in an amount to be determined by a jury.

                                     COUNT VII

 Shareholder Derivative Claim For Taking Corporate Opportunity Via Buy-
       Out (All Plaintiffs, derivatively, against all Director Defendants)

      93.      Plaintiffs reallege all of the preceding allegations as if fully stated

herein.

      94.      Because LICOA has received buyout offers from third parties, those

buyout offers must be assessed and evaluated to determine whether taking them

would be in the best interest of the shareholders of LICOA. However, it seems clear

that any buyout offers were “Dead on Arrival” because it is in the interest of the

Director Defendants not to sell LICOA so as to maintain the nepotistic and wasteful

compensation and family jobs program that enriches them, while the minority

shareholders receive no return on their investment.

      95.      Defendants’ conduct has caused an opportunity loss for LICOA and its

shareholders in an amount to be determined by a jury.

                                    COUNT VIII

 Shareholder Derivative Claim For Waste (All Plaintiffs, derivatively, against
                         all Director Defendants)


                                          29
          Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 30 of 35




      96.      Plaintiffs reallege all of the preceding allegations as if fully stated

herein.

      97.      First, as stated above, the Director Defendants are authorizing

excessive and unnecessary salaries to family members of the Director Defendant for

either duties that are not even being performed or for which they are unqualified.

They are also receiving director pay and executive compensation, which is highly

unusual. In addition, the expensed meals, personal items, entertainment, and other

items are likewise wasteful and inappropriate compensation to the Defendants. The

excessive compensation is really just a de facto dividend to only the majority

shareholders and their families. This is all waste and should be recovered by

LICOA.

      98.      Second, the Defendant Directors failure to respond to certain

Shareholders’ document requests in this litigation—Trondheim and MTP—has now

subjected LICOA to substantial liabilities. LICOA should recovery any attorneys’

fees or penalties incurred by LICOA from the Director Defendants as there is no

excuse for the blatant failure to comply with Alabama law.

      99.      The Director Defendants should account for this waste to the

shareholders of LICOA in an amount to be determined by a jury.




                                          30
       Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 31 of 35




                     VI.   TOLLING/DEFERMENT PLEAS

      100. The relevant state and/or federal statutes of limitations for the above-

pleaded causes of action are tolled and/or deferred based on the following doctrines:


                    FIRST TOLLING/DEFERMENT PLEA:
                      Relation Back Under FRCP 15(c)(1)

      101. Plaintiffs reallege all of the preceding allegations as if fully stated

herein. This Complaint and the causes of action herein relate back, pursuant to Fed.

R. Civ. P. 15(c)(1) to Plaintiff’s Original Complain [Doc. 1] filed on August 28,

2019. In the alternative, this Complaint relates back to the Complaint in Intervention

Filed originally filed on April 29, 2020.

                  SECOND TOLLING/DEFERMENT PLEA:
                   Discovery Rule Under Alabama State Law

      102. Plaintiffs reallege all of the preceding allegations as if fully stated

herein. Pursuant to 1975 ALA. CODE § 6–2–3 and interpretive case law, the above-

pleaded state causes of action are based on fraudulent conduct and fraudulent

concealment and are therefore tolled and/or deferred based on the discovery rule and

the relevant limitations period(s) did not begin to run until Plaintiffs ascertained the

full extent of their injuries, which was less than two years before the applicable date

of filing of this Complaint.




                                            31
       Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 32 of 35




                   THIRD TOLLING/DEFERMENT PLEA:
                     Discovery Rule Under Federal Law

      103. Plaintiffs reallege all of the preceding allegations as if fully stated

herein. Pursuant to 28 U.S.C. § 1658, the statute of limitation for the above-pleaded

cause of action under Rule 10b-5 Of The Securities Exchange Act of 1934 was tolled

and/or deferred based on the discovery rule and did not begin to run until Plaintiffs

the facts constituting the Rule 10b-5 violations, which was less than two years before

the applicable date of filing of this Complaint.

             FOURTH TOLLING PLEA: Continuing Tort Doctrine

      104. Plaintiffs reallege all of the preceding allegations as if fully stated

herein. This Complaint and the causes of action herein are tolled and/or deferred

based on the continuing tort doctrine because the continuing nature of the torts and

the injuries complained of herein are not severable and because the allegations are

part of an ongoing pattern of conduct. Therefore, the relevant statute of limitations

did not begin to run until the date of the last action complained of herein.

             FIFTH TOLLING PLEA: Equitable Tolling

      105. Plaintiffs reallege all of the preceding allegations as if fully stated

herein. This Complaint and the causes of action herein are tolled and/or deferred

based equitable principles because the Director Defendants were fiduciaries. See

Jefferson County Truck Growers Ass'n v. Tanner, 341 So.2d 485, 488 (Ala. 1977)

(statute of limitations does not run against claim based on a self-dealing director who
                                          32
       Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 33 of 35




is “responsible for the concealment of facts upon which a claim could be based and

where knowledge of those facts were solely within the director's control”); see also

Belcher v. Birmingham Trust Nat'l Bank, 348 F. Supp. 61, 82 (N.D. Ala. 1968) (“A

corporate officer charged with wrongdoing of which the other directors and officers

know nothing and whom he knows to be ignorant of the wrongdoing cannot escape

liability under the shelter of the statute of limitations.” (internal quotation marks

omitted)). Therefore, the relevant statute of limitations did not begin to run until the

date Plaintiffs discovered the full extent of the conduct complained of herein.

                VII.       VERIFIED CONDITIONS PRECEDENT

      106. Pursuant to Fed. R. Civ. P. 23.1, Plaintiffs aver as follows:

      (a) The Plaintiffs were all shareholders at the time of the transactions

          complained of;

      (b) This action is not one of collusion to confer jurisdiction on the action that

          the Court would otherwise lack, but for collusion;

      (c) Plaintiffs Trondheim and MTP made demand on the Board of Directors

          of LICOA to take action on the conduct complained of in Counts V thru

          VIII herein on September 9, 2019. The Board of LICOA appointed a

          special litigation committee. After investigation, the special litigation

          committee recommended not taking action on behalf of LICOA against the

          Directors. Therefore, for the additional Plaintiffs to make the exact same

                                          33
      Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 34 of 35




         demand as Co-Plaintiffs Trondheim and MTP would be futile.

                         VIII.      PRAYER FOR RELIEF

      Plaintiffs pray for all of the legal and equitable relief described above and all

other relief to which the Court may deem just and proper.



                                              Respectfully submitted,



                                              s/ Sharonda C. Fancher
                                              SHARONDA C. FANCHER
                                              Attorney for Plaintiff

OF COUNSEL:
BAKER DONELSON BEARMAN
 CALDWELL & BERKOWITZ, P.C.
420 20th Street North, Suite 1400
Birmingham, Alabama 35203
Tel. 205-326-0480
sfancher@bakerdonelson.com
                                               s/ Joseph David Sibley IV
                                              JOSEPH DAVID SIBLEY IV

OF COUNSEL:
CAMARA & SIBLEY, LLP
4400 Post Oak Parkway, Suite 2700
Houston, Texas 77027
Telephone: 713-966-6789


                    VERIFICATION BY DECLARATION

Joseph Sibley, hereby declares as follows:

1. “My name is Joseph Sibley. My date of birth is February 1, 1975. My address is
4400 Post Oak Pkwy, Suite 2700, Houston, TX 77027, United States of America.
                                         34
       Case 4:19-cv-01413-KOB Document 25 Filed 06/17/20 Page 35 of 35




2. “I have reviewed the factual statements in Section VII of this Complaint
(Conditions Precedent) and they are within my personal knowledge and are true
and correct.

“I declare under penalty of perjury that the foregoing is true and correct.

Executed in Travis County, State of Texas, this 17th day of June 2020.

______________________________
Joseph Sibley

                          CERTIFICATE OF SERVICE

      I hereby certify that the foregoing has been served upon the following parties

by electronically filing the foregoing with the Clerk of Court using the ECF system

on this the 17th day of June, 2020.

Life Insurance Company of Alabama                    Raymond Rudolph Renfrow, Jr.
c/o Registered Agent                                 340 Wildwood Road
M. Lynn Lowe                                         Gadsden, Alabama 35901
302 Broad Street
Gadsden, AL 35901                                    Rosalie Renfrow Causey
                                                     411 Country Club Drive
Anne Daugette Renfrow                                Gadsden, Alabama 35901
340 Wildwood Road
Gadsden, Alabama 35901                               Clarence William Daugette III
                                                     302 Broad Street
Alburta Daugette Lowe                                Gadsden, Alabama 35901
220 Dogwood Circle
Gadsden, Alabama 35901

Marvin Lynn Lowe
220 Dogwood Circle
Gadsden, Alabama 35901

                                                     s/ Joe Sibley
                                                      Of Counsel
                                          35
